Name: Commission Regulation (EEC) No 399/82 of 23 February 1982 amending Regulation (EEC) No 352/82 on the supply of common wheat flour for the International Committee of the Red Cross as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 2. 82 Official Journal of the European Communities No L 53/5 COMMISSION REGULATION (EEC) No 399/82 of 23 February 1982 amending Regulation (EEC) No 352/82 on the supply of common wheat flour for the International Committee of the Red Cross as food aid Whereas the United Kingdom intervention agency responsible for the tender procedure has asked that a number of technical changes be made relating to packaging and place of storage of the merchandise ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas Commission Regulation (EEC) No 352/82 of 15 February 1982 (*) has opened a tender procedure for the supply of common wheat flour to the International Committee of the Red Cross under its food-aid programme for 1981 ; Regulation (EEC) No 352/82 is amended as follows : 1 . In Annexes la and Ha, under 10 . 'Packaging', the words 'jute sacks lined with cotton sacks' shall be replaced by 'lined jute sacks'. 2. Annexes lb and lib shall be replaced by Annexes lb and lib to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 382, 31 . 12. 1981 , p . 37. 0 OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No 106, 30 . 10 . 1962, p. 2553/62. 0 OJ No L 263, 19 . 9 . 1973, p . 1 . (0 OJ No L 45, 17 . 2. 1982, p . 8 . No L 53/6 Official Journal of the European Communities 24 . 2. 82 BILAG lb  ANHANG lb  Ã APAPTHMA 16  ANNEX lb  ANNEXE lb  ALLEGATO lb  BIJLAGE lb Partiets nummer Indskibningshavn MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ "Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage Address of store Town at which stored Numero du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne Hafen der Gemeinschaft 264 Anglia Agricultural Merchants, Lancaster Way, UK-Ely, Cambridgeshire Ely Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © 421 Wilsons of Hadleigh, Station Road, UK-Hadleigh (Ipswich), Suffolk Raydon Porto della ComunitÃ Haven van de Gemeenschap BILAG lib  ANHANG lib  Ã APAPTHMA 116  ANNEX lib  ANNEXE lib  ALLEGATO lib  BIJLAGE lib Partiets nummer Indskibningshavn MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Verschiffungshafen Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ "Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Port of shipment Tonnage Address of store Town at which stored NumÃ ©ro du lot Port d'embarquement Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Porto d'imbarco Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 FÃ ¦llesskabshavne Hafen der Gemeinschaft Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 822 Wilsons of Hadleigh, Station Road, UK-Hadleigh (Ipswich), Suffolk Raydon